DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.
On pages 10 and 13 reference is made to figures 9A and 9B, but no such figures exist.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: in line 7, “said liquid storage vessel” lacks proper antecedent basis.  Correction is required.
In line 13, “said third attaching” lacks proper antecedent basis. The examiner assumes they intended to recite “said third attaching member.”  Correction is required.
Regarding claim 8: this claim is listed as depending from itself.  The examiner assumes that the claim was intended to depend from claim 7, but correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  
The examiner considers US 2018/0050845 (Chin) to be the closest prior art of record to claim 1.   Chin discloses a liquid dispensing system comprising: a vessel with an interior second attachment part (i.e. threads) in the neck of the vessel (fig 1), the neck configured for a human to sip therefrom;  a twist top (500, fig 1) having a third attachment member (i.e. external threads, fig 1) matable with the second attachment member, below the third attachment member a first detent (521a, fig 8), a second detent (521b, fig 8) and a recess there between (i.e. opening 519), the first detent sized and shaped to allow a stopping element (i.e. protrusion 223a located below the second attachment part, fig 3) to move over and past said first detent in a first direction to mate said second attaching member to said third attaching member to assemble said liquid dispensing system, and inhibiting said stopping element from moving back over and past said first dent in a second direction opposite said first direction to unmate said 
Chin does not disclose an annular collar having first attachment member circumscribing an outer surface of said collar, a first gap extending vertically through the second attachment member, the second attaching member comprising the stopping element, the third attaching member having a second gap extending vertically therethrough, the third attaching member comprising the first detent and second detent.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Chin to include said elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733